Citation Nr: 0121820	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at Glenwood Regional Medical Center 
on December 14, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty for over 21 years, and 
retired from service in July 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, based on a determination by the Shreveport, 
Louisiana, VA Medical Center.


FINDINGS OF FACT

1.  Service connection has been granted for bunion with 
painful foot syndrome, right, rated as 10 percent disabling; 
bunionectomy with painful foot syndrome, left, rated as 10 
percent disabling; enlarged thyroid (goiter), rated as 10 
percent disabling; chondromalacia and osteoarthritis of the 
left knee, rated as 10 percent disabling; chondromalacia and 
osteoarthritis of the right knee, rated as 10 percent 
disabling; fibrocystic disease, both breasts, rated as 
noncompensable; and biopsy scar, right breast, rated as 
noncompensable.  In June 1996, the veteran's combined 
service-connected disability rating was 40 percent.

2.  On December 14, 1998, the veteran received private 
medical treatment at Glenwood Regional Medical Center for 
complaints of chest pain.

3.  Payment or reimbursement of the costs of medical services 
rendered at Glenwood Regional Medical Center on December 14, 
1998, was not authorized by VA.

4.  The unauthorized private medical treatment rendered on 
December 14, 1998, was not for a service-connected 
disability.


CONCLUSION OF LAW

Payment or reimbursement is not warranted for the cost of 
unauthorized medical services provided to the veteran at 
Glenwood Regional Medical Center on December 14, 1998.  
38 U.S.C.A. §§ 1703, 1710, 1728 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 17.52, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
Board finds that the RO has met its duty to assist the 
veteran in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  No such evidence was 
forthcoming. 

Pursuant to 38 U.S.C. § 1703(a), when VA facilities are not 
able to provide "economical" hospital care or medical 
service, the Secretary "may" contract with non-VA 
facilities for such care and services, either on a group or 
an individual basis.  38 U.S.C. § 1703(a)(1991 & Supp. 2000); 
38 C.F.R. § 17.52 (2000).  38 C.F.R. § 17.52(a)(4) 
specifically provides that care will only be authorized, 
either under contract or individual authorization, for 
hospital care for women veterans.  However, VA authorization 
for such care must be obtained in advance.  See 38 U.S.C.A. 
§§ 1703, 1710; 38 C.F.R. §§ 17.52, 17.54 (2000).  In the case 
of an emergency which existed at the time of admission to the 
private facility, authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
veteran (or by others on the veteran's behalf) is dispatched 
to VA within 72 hours after the hours of admission.  38 
C.F.R. § 17.54.

While it is clear that the veteran is female, there is no 
indication that prior authorization was obtained, as defined 
by the applicable VA law and regulations, for her treatment 
at a private facility.  See Smith (Thomas) v. Derwinski, 2 
Vet. App. 378 (1992).  The veteran has not alleged that any 
such authorization was either sought or obtained, and has 
indeed indicated that no authorization was requested.  As 
such, any payment or reimbursement of private medical 
expenses based on a theory of authorization must be denied.

The Board has also considered other possible bases under 
which the veteran may be entitled to reimbursement or payment 
for the unauthorized medical expenses in question.  
Reimbursement for expenses not previously authorized permit 
reimbursement only under the following circumstances:  (a) 
treatment was for  (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a 
vocational rehabilitation program; and (b) such treatment was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health;  and (c) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120 (2000).  The United States Court of 
Appeals for Veterans Claims has observed that given the use 
of Congress of the conjunctive "and" in the statute, all 
three statutory requirements would have to be met before 
reimbursement could be authorized.  Malone v. Gober, 10 Vet. 
App. 539, 547 (1997). 

A review of the record shows that, as of December 14, 1998, 
service connection was in effect for bunion with painful foot 
syndrome, right, rated as 10 percent disabling; bunionectomy 
with painful foot syndrome, left, rated as 10 percent 
disabling; enlarged thyroid (goiter), rated as 10 percent 
disabling; chondromalacia and osteoarthritis of the left 
knee, rated as 10 percent disabling; chondromalacia and 
osteoarthritis of the right knee, rated as 10 percent 
disabling; fibrocystic disease, both breasts, rated as 
noncompensable; and biopsy scar, right breast, rated as 
noncompensable.  When considered on a combined basis, these 
various disabilities are deemed to be 40 percent disabling.  
38 C.F.R. § 4.25 (2000).  

Medical records from Glenwood Regional Medical Center, dated 
in December 1998, show that the veteran was admitted to that 
facility on December 14, 1998, with complaints of chest pain.  
The impression was chest pain, somewhat atypical in nature 
with a few typical features.  At her May 2001 personal 
hearing, the veteran likewise testified that she sought 
medical treatment after experiencing chest pains.  

The veteran has based her claim on the premise that payment 
or reimbursement should be forthcoming for any medical 
emergency.  The Board does not dispute that she may have 
perceived her acute chest pains as a medical problem for 
which prompt attention was required; it is noted that she is 
a health care professional.  The question of whether or not a 
medical emergency existed, however, is irrelevant, 
inasmuch as service connection is not in effect for any 
disability for which chest pains are shown to be a symptom.  
As indicated above, VA payment or reimbursement of 
unauthorized private medical expenses is appropriate only 
when all three criteria, one of which requires that the 
expenses must be incurred for treatment of a service-
connected disability, specified in the applicable statute are 
met.  It must be emphasized that satisfaction of only two of 
these three criteria does not allow for payment or 
reimbursement.  It must also be pointed out that VA has no 
legal discretion to waive these criteria, and to award 
payment or reimbursement in circumstances in which less than 
three criteria are met.  

In brief, the evidence does not demonstrate that the medical 
treatment that the veteran received at Glenwood Regional 
Medical Center on December 14, 1998, was for any of the 
disabilities, enumerated above, for which service connection 
has been established.  The Board must therefore conclude that 
the preponderance of the evidence is against her claim for 
payment or reimbursement for unauthorized medical expenses 
incurred at Glenwood Regional Medical Center on December 14, 
1998.

During her May 2001 hearing before the undersigned Member of 
the Board, the veteran related that she was told by medical 
personnel that she should have sought a "waiver" rather than 
a request for payment of unauthorized medical services.  The 
decision rendered herein concerns a determination by the 
Board as to costs incurred at a private medical facility.  VA 
cannot "waive" such costs; rather, any such "waiver" should 
be sought from that private facility.


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred at Glenwood Regional Medical Center on December 14, 
1998, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

